DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 10/10/2022. Claims 1, 4 and 7 were amended, none of the claims were cancelled, and claims 12-15 were newly introduced. Accordingly claims 1-15 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6, 7, 8, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Coombs (US 11095983 B1) hereinafter Coombs.
Regarding claim 4, Ouweltijes teaches A loudspeaker (“the audio driver 301” in ¶[0097]) having improved frequency responses at lower frequencies (“can be used to further enhance lower frequencies of the generated sound” in ¶[0099]) comprising a tuned port (“a bass reflex port 405” in ¶[0099]), said tuned port tuned to a frequency (“The bass reflex can be tuned to a low frequency” in ¶[0099]), and a transmission line (“air conduit 115” in ¶[0097]), said transmission line tuned to a frequency  (“the resonance frequency of the cavity 0and conduit is kept lower than the resulting (lowest) system resonance frequency” in ¶[0100]), Ouweltijes further teaches wherein the transmission line and the tuned port are simultaneously tuned and wherein the frequency of the transmission line is tuned to the frequency of the tuned port (“if the bass reflex cabinet of FIG. 4 is tuned to 60 Hz, the air flow functionality may be tuned to 30 Hz.” in ¶[0102]), Ouweltijes does not specifically disclose the apparatus further comprising the transmission line is defined by at least one cabinet wall of the loudspeaker cabinet however, 
Since it is known in the art as evidenced by Coombs for an apparatus to further comprise the transmission line is defined by at least one cabinet wall of the loudspeaker cabinet in (Fig. 2 shows a speaker “Subwoofer Driver 22” using the walls of the enclosure “Bandpass enclosure 32” to create a transmission path for sound),
An ordinary skilled in the art would be motivated to modify the invention of Ouweltijes with the teachings of Coombs for the benefit of improving the control of the sound output of the apparatus, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes with Coombs.
Regarding claim 6, Ouweltijes as modified by Coombs teaches the device of claim 4, Ouweltijes further teaches the device further comprising wherein the transmission line is tuned to a resonance frequency of the loudspeakers with a tuned port (“the resonance frequency of the cavity and conduit is kept lower than the resulting (lowest) system resonance frequency” in ¶[0100]).
Regarding claim 1, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 3, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 6 (see rejection of claim 6 above).
Regarding claim 7, Ouweltijes teaches A loudspeaker (“the audio driver 301” in ¶[0097]) comprising a transmission line (“air conduit 115” in ¶[0097]),  Ouweltijes further teaches and a port (“a bass reflex port 405” in ¶[0099]), Ouweltijes does not specifically disclose the apparatus further comprising the transmission line is defined by at least one cabinet wall of the loudspeaker cabinet however, 
Since it is known in the art as evidenced by Coombs for an apparatus to further comprise the transmission line is defined by at least one cabinet wall of the loudspeaker cabinet in (Fig. 2 shows a speaker “Subwoofer Driver 22” using the walls of the enclosure “Bandpass enclosure 32” to create a transmission path for sound),
An ordinary skilled in the art would be motivated to modify the invention of Ouweltijes with the teachings of Coombs for the benefit of improving the control of the sound output of the apparatus, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes with Coombs.
Regarding claim 8, Ouweltijes as modified by Coombs teaches the method of claim 1, Ouweltijes further teaches the method further comprising wherein the port is tuned (“The bass reflex can be tuned to a low frequency” in ¶[0099]).
Regarding claim 11, Ouweltijes as modified by Coombs teaches the method of claim 1, Ouweltijes further teaches wherein the cross-sectional area of the transmission line is at least the area of a cone (in Fig. 4 the cross-sectional area of the tube is the same size of port 405).
Regarding claim 15, Ouweltijes as modified by Coombs teaches the loudspeaker of claim 4, Coombs further teaches the apparatus further comprising a speaker, said speaker disposed on a cabinet wall of the loudspeaker (“Subwoofer Driver 22” is disposed on the inner wall of the enclosure/cabinet 12 in Fig. 2).
Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Coombs (US 11095983 B1) hereinafter Coombs and further in view of Gawronski et al. (US 20110037906 A1) hereinafter Gawronski.
Regarding claim 5, Ouweltijes as modified by Coombs teaches the device of claim 4, Ouweltijes as modified by Coombs does not specifically disclose the device further comprising wherein the transmission line is tuned to a maximum excursion point of the loudspeaker however, 
Since it is known in the art as evidenced by Gawronski for a device to further comprise wherein the transmission line is tuned to a maximum excursion point of the loudspeaker in (“one large acoustic driver to energize the waveguide 12, ... These are the absolute maximum excursion limits for the drivers” in ¶[0046]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes as modified by Coombs with the teachings of Gawronski for the benefit of improving the protection of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Gawronski.
Regarding claim 2, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 5 (see rejection of claim 5 above).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Coombs (US 11095983 B1) hereinafter Coombs and further in view of Croft, III et al. (US 20200029150 A1) hereinafter Croft.
Regarding claim 9, Ouweltijes as modified by Coombs teaches the method of claim 1, Ouweltijes as modified by Coombs does not specifically disclose the method further comprising wherein the transmission line is one quarter of a wavelength of system maximum excursion however, 
Since it is known in the art as evidenced by Croft for a method to further comprise wherein the transmission line is one quarter of a wavelength of system maximum excursion in (“configuring the first and second wave-columns so that the first and second drivers are cross-coupled such that at an effective one-quarter wavelength frequency, a maximum cone excursion of each driver is minimized and acoustic output is maximized relative to defined reference values.” in ¶[Claim 12]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes as modified by Coombs with the teachings of Croft for the benefit of improving the protection of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Croft.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Coombs (US 11095983 B1) hereinafter Coombs and further in view of Wheeler (US 20160360312 A1) hereinafter Wheeler. 
Regarding claim 10, Ouweltijes as modified by Coombs teaches the method of claim 1, Ouweltijes as modified by Coombs does not specifically disclose the system further comprising wherein the cross-sectional area of the port is approximately 1/3 the area of a cone however,
Since it is known in the art as evidenced by Wheeler for a method to further comprise wherein the cross-sectional area of the port is approximately 1/3 the area of a cone in (“an overriding vent or port that is much larger in volume than the driver’s enclosure, and a shorter vent or port that acts as both a low pass filter and to provide equilibrium to the loads on the front and rear of the drivers cone. Both vents or ports generally have a cross-sectional area that is markedly smaller than that of the driver.” in ¶[0034]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes as modified by Coombs with the teachings of Wheeler for the benefit of improving the quality of audio output of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Wheeler.
Claim(s) 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Coombs (US 11095983 B1) hereinafter Coombs and further in view of Parker et al. (US 20120328141 A1) hereinafter Parker. 
Regarding claim 12, Ouweltijes as modified by Coombs teaches the loudspeaker of claim 1, Ouweltijes as modified by Coombs does not specifically disclose the apparatus further comprising wherein said transmission line terminates in the tuned port however, since it is known in the art as evidenced by Parker for an apparatus to further comprise wherein said transmission line terminates in the tuned port in (“the invention is incorporated in loudspeakers with more complex port and chamber structures, and with an acoustic driver that does not radiate directly to the exterior environment. Third port 117 of FIG. 5 is used for acoustic purposes.” in ¶[0035] and Speaker 14 in Fig. 4I transmits sound to transmission line formed in cavity in front of speaker and formed by the walls of the speaker cabinet, also the port 17 terminates the sound transmission path or line),
An ordinary skilled in the art would be motivated to modify the invention of Ouweltijes as modified by Coombs for the benefit of improving the control over the output of the speaker, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Parker.
Regarding claim 13, Ouweltijes as modified by Coombs teaches the loudspeaker of claim 4, Ouweltijes as modified by Coombs does not specifically disclose the apparatus further comprising wherein said transmission line terminates in the tuned port however, since it is known in the art as evidenced by Parker for an apparatus to further comprise wherein said transmission line terminates in the tuned port in (“the invention is incorporated in loudspeakers with more complex port and chamber structures, and with an acoustic driver that does not radiate directly to the exterior environment. Third port 117 of FIG. 5 is used for acoustic purposes.” in ¶[0035] and Speaker 14 in Fig. 4I transmits sound to transmission line formed in cavity in front of speaker and formed by the walls of the speaker cabinet, also the port 17 terminates the sound transmission path or line),
An ordinary skilled in the art would be motivated to modify the invention of Ouweltijes as modified by Coombs for the benefit of improving the control over the output of the speaker, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Parker.
Regarding claim 14, Ouweltijes as modified by Coombs teaches the loudspeaker of claim 7, Ouweltijes as modified by Coombs does not specifically disclose the apparatus further comprising wherein said transmission line terminates in the tuned port however, since it is known in the art as evidenced by Parker for an apparatus to further comprise wherein said transmission line terminates in the tuned port in (“the invention is incorporated in loudspeakers with more complex port and chamber structures, and with an acoustic driver that does not radiate directly to the exterior environment. Third port 117 of FIG. 5 is used for acoustic purposes.” in ¶[0035] and Speaker 14 in Fig. 4I transmits sound to transmission line formed in cavity in front of speaker and formed by the walls of the speaker cabinet, also the port 17 terminates the sound transmission path or line),
An ordinary skilled in the art would be motivated to modify the invention of Ouweltijes as modified by Coombs for the benefit of improving the control over the output of the speaker, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes as modified by Coombs with Parker.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654